Contract of Lease of Property

Leasor:

Guo, Lei, a People’s Republic of China citizen, in his capacity as Trustee under
that certain Property Trust Agreement, with Sichuan Yinfa Resource Development
Co., Ltd., as Trustor, dated December 16, 2008 (“Party A”)

Leasee:

China Health Resource, Inc., a Delaware corporation (“Party B”)

(Collectively, the “Parties”)

Pursuant to the Contract Law of the People’s Republic of China, and based on the
principles of equality, voluntarily, fairness and honesty, this Contract is made
and entered into by and between Party A and Party B, through amicable
negotiation. Both sides do hereby agree to abide by and execute this Contract:

1. Party A agrees to lease a forestry property to Party B as land for the use of
commercial planting. The forestry property is located in Heiwengtang Valley,
Xianping Forestry, Pingwu County, Mianyang City, Sichuan Province, the People’s
Republic of China, with the forest area and license number of the property as
B5103185981 (the “Demised Premises”). The total area is 3,262 acres. The
property is licensed by Mr. Lei Guo.

2. Term of the Lease: From December 30, 2008 to December 30, 2039.

3. Fixed Rent of the Demised Property for the Full Term:

The Parties agree that Party B shall pay the total rent of the Demised Premises
for the full Term in an amount equal to US$5,775,994 (the “Fixed Rent”) to Party
A as the consideration for lease of the Demised Premises, which amount may be
paid with that certain Convertible Promissory Note between the Parties, dated
December 30, 2008 (the “Note”), shares of Party B’s Class A Common Stock (the
“Common Stock”) or a combination thereof.

4. Rent Payment Arrangement of Party B:

Except as may otherwise be agreed between the Parties, payment of the Fixed Rent
shall be made as follows:

(1) Party B shall execute the Note with Party A or his appointed authorized
agent on December 30, 2008 in an amount equal to US$5,710,994.00.

(2) Party B shall issue to Party A on December 30, 2008 43,000,000 shares of its
Common Stock.

5. Delivery of the Premises:

Party A shall deliver the Demised Premises to Party B on December 30, 2008.

6. The shares of Common Stock referred in Item 4(2), shall be issued in reliance
upon an available exemption from the registration requirements of the U.S.
Securities Act of 1933, as amended (the “Securities Act”) in accordance with
Regulation S promulgated thereunder. Such shares shall (i) constitute
“restricted securities” in accordance with Rule 144 under the Securities Act,
(ii) be subject to restrictions on transfer as set forth therein, and (iii)
shall bear a legend containing restrictions on transfer as require thereby.

7. Party A represents and guarantees that there is no dispute of property
ownership right or use right of the Demised Premises. Party A shall be
responsible for the dispute settlement should there be any such dispute. Party A
shall not interfere in any legal use of the Demised Premises,

 

--------------------------------------------------------------------------------



and shall not take back the Demised Premises or sublet the Demised Premises to
any other third party.

8. During the Term, Party B is not allowed to sublet the whole or part of the
Demised Premises to any third party under any name by any way.

9. Party B shall follow the regulations of the China Securities Regulatory
Commission and obtain a certificate of operation and residence from Mianyang
City police and other relevant departments in a timely manner and at its own
expense. Party B shall also comply with the rules, policies and regulations of
the People’s Republic of China and the estate management, and pay the charge of
management, water, electricity, gas, cleaning and security in a timely manner.
Party B shall be responsible for any misfeasance, or any disputes that might
arise from Mianyang City.

10. The Parties agree that upon the failure of Party B to pay the consideration
set forth in Item 4 by December 30, 2008, Party A shall not be required to
deliver the Demised Premises as set forth in Item 5, and this Contract shall be
deemed terminated with immediate effect.

11. Should Party B fail to perform its obligations under this Contract and have
to terminate this Contract within the Term, Party A shall not be obligated to
return any of the consideration paid by Party B, and Party B shall be
responsible for any and all loss or damaged at its own costs.

12. Should Party B’s business be deemed impermissible under the national and
local laws and regulations thereby preventing this Contract from being fulfilled
within the Term, Party B shall be responsible for any consequences resulting
therefrom. Party A shall be obligated to cooperate with the government and local
departments for the return to Party A of the use right of the Demised Premises.
Party B shall be entitled to a pro-rata return of Common Stock relating to the
remaining Term.

13. Party B shall vacate the Demised Premises upon the expiration of this
Contract. Within six (6) months prior to the expiration of this Contract, Party
B shall notify Party A if it intends to extend the Term and Party B’s right to
release the Demised Premises is subject to the discussion between the Parties.
Party B shall have first priority to re-lease the Demised Premises from Party A
under the same conditions as set forth herein.

14. This Contract shall be effective immediately upon execution by the Parties.
Any dispute or disagreement shall be submitted to the Suining Intermediate
People’s Court for resolution.

15. This Contract shall be in octuplicate and each Party hereto shall hold four
(4) copies and each counterpart shall for all purposes be deemed to be an
original, and shall be considered as fully executed on distribution of the
counterpart pages to each of the executors hereto.

This Contract is executed and taken effective by the Parties on December 19,
2008.

 

Party A: /s/ Guo Lei

Party B: /s/ Chen, Jiang

Guo, Lei

Chen, Jiang

Trustee

Chief Executive Officer

 

 

 

 

 